Judgment modified by deducting from the amount of plaintiff’s lien the sum of ninety-two dollars and fifty cents, with interest thereon from May 23, 1923, to November 11, 1925, the date upon which the findings were signed. As so modified, the judgment is unanimously affirmed, without costs. The item of ninety-two dollars and fifty cents represents materials furnished after the lien was filed, and it was, therefore, error to include it in the amount adjudged to be a lien on the property. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.